 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDClement-Blythe Companies,A Joint Venture and Interna-tional Union of Operating Engineers,Local Union No.470, AFL-CIO. Case 11-CA-3371May 18, 1970SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINS'On November 7, 1967,the NationalLaborRelationsBoard issued its Decision and Order in this proceeding,'finding that Respondent had violated Section 8(a)(5)and (1) of theNational LaborRelations Act, as amended.The Board ordered Respondent to' cease and desistfrom the unfair labor practices found,and to take certainaffirmative action necessary to effectuate the purposesof the Act.On September 9, 1969,theUnitedStatesCourt ofAppealsfor the FourthCircuit issued its decision2 inwhich it held that: (1)as part of the Board'sprocessof certifying employee representatives,the Board maymake decisions without giving its reasons for decision;3(2) theBoard need not conducta - de novohearingin every unfair labor practice case;and (3)the Boardisnot precluded from deciding unfair labor practicecases on motions for summary judgment.Itfurtherfound,however,that,where ade novohearing is notgranted,the Board must thoroughly review the entirerecord that was before the Regional Director beforemaking its own decision in the unfair labor practicecase,and where it grants a motion for summary judgmentmust explainwhy the factsestablished in the representa-tion case sustain the complaint in the unfair labor practicecase.As theBoard in its Decision in the instant proceed-ing granted the motion for summary judgment withoutstating that it had reviewed the representation caserecord,and did not set forth reasons for its decision,the court remanded the case to the Board"for furtherproceedings."Pursuant to the provisions of Section3(b) of theAct, as amended,the Board has delegated its powersin connection with this case to a three-member panel.The Boardhas now reviewed the entire record inthis proceeding,including the underlying representationproceeding[Case 11-RC-2528 (not printed in NLRBvolumes)]and has decided to affirm its earlier findingthat Respondent violated Section 8(a)(5) and(1)of theAct. The factswhich the Regional Director for Region11had before him in the representation matter arenot in dispute.At the time of the hearing in that case,168 NLRB 118N.L R BvClement-BlytheCompanies, A Joint Venture,415 F 2d78Here, the RegionalDirectorfor Region 11, following hearing, issuedhisDecision directing that an electionbe heldamong Respondent'semployees in a specified unit on a specified date Respondent hadcontended that,because ofan expanding work force,no election shouldbe held untila much latertimeTheBoard denied Respondent's requestfor review of that Decision without explainingwhy itfelt the requestraised no issues warranting reviewRespondent had 37 employees in the appropriate unit.Respondent anticipated a level of 60 employees at theend of May, 80 at the end of June, 90 at the endof July, 100 at the end of August, 125 at the endof September, about 140 at the end of February 1968,and about 180-190 by April 1969. The eligibility cutoff,date was May '15, 1967. By Respondent's projections,itwould have about 43 employees by that date (thefact that it had only 40 we find immaterial, as theRegional Director necessarily relied upon Respondent'sprojections).When looking to a figure against whichto compare that 43, we do not think it realistic totake a projection of so long a period as 2 years (thatis, the 180-190 by April 1969). We think a more realisticfigure to be the 140 by February 1968. As to job classifica-tions,Respondent offered no figures, but stated thatit did not expect to have categories of employees dissimi-lar to those it had at the time of the representationhearing.In determining whether the employee complementis"representative and substantial" so as to warrantholding an immediate election, the Board has avoidedthe use of hard and fast rules.4 The size of the employeecomplement at the time of the hearing; the nature ofthe industry; the time expected to elapse before a full,or substantially larger, complement of employees is onhand; and other variables all militate against a rigidformula and dictate the Board's approach. The Boardmust often balance what are sometimes conflictingdesid-erata,the insurance of maximum employee participationin the selection of a bargaining agent,and permittingemployees who wish to be represented as immediaterepresentation as possible. Thus, it would unduly frus-trate existing employees' choice to delay selection ofa bargaining representative for months or years untilthe very last employee is on board. Conversely, it wouldbe pointless to hold an election for very few employeeswhen in a relatively short period the employee comple-ment is expected to multiply many times.The instant case, as is obvious, does not fall easilyinto either of the extreme categories. Significantly, how-ever, Respondent here is in the construction industry.Congress, as well as the Board, has recognized theneed in this industry for permitting the collective-bargain-ing process to begin as early as possible, so as toaccommodate to the fluctuating nature and unpredictableduration of construction activities. To that end, forexample, Section 8(e) and (f) of the Act accord specialconsideration to the construction industry. Althoughwaiting for a full, or almost full, employee complementwould permit fuller employee participation, it mightwell delay collective bargaining for groups of employees'By contrast,the Board has held that an employer-union contractwillbar an election if 30 percent of the complement employed atthe time of the hearing had been employed at the time the contractwas executed, and 50 percent of the job classifications had been inexistenceGeneral ExtrusionCompany,Inc ,121NLRB 1165 In theelection area, as noted,a case-by-caseapproach is utilized,ratherthan theGeneralExtrusion, or any other, formula. Indeed, electionshave been directed where it is not certain that the formula wouldhave been satisfied See Endicott JohnsonDe Puerto Rico, Inc , 172NLRB No. 194;General Cable Corporation,173 NLRB No 42182 NLRB No. 74 CLEMENT-BLYTHEwho wanted union representation, and the delay mightwell result in bargaining for only a very short duration,with the project completed before any meaningful resultscould ensue For these reasons, we give more emphasisin the construction industry to the desirability of anearly choice given to the employees than to postponingan election in order to achieve a full employee comple-mentThe figures set forth above show that at the timeof the eligibility cutoff date, Respondent employed 43of the 140 employees it expected to have within areasonably foreseeable time from the date of its predic-tions, and there is no showing that less than 50 percentof the classifications expected in the future wereembraced by the 43 employees Thus, even were weto applyGeneral Extrusionto this situation, the testof finality would be met In all the circumstances, we503are satisfied that Respondent had on hand a substantialand representative number of employees in sufficientclassifications to conclude that the election of June15, 1967, was a valid indication of the employees' desirethat International Union of Operating Engineers, LocalUnion No 470, AFL-CIO, represent them for purposesof collective bargaining, and that Respondent's refusalto bargain with that Union was in violation of Section8(a)(5) and (1) of the Act Accordingly, we shall affirmour earlier OrderSUPPLEMENTAL ORDERBased on the foregoing,and the entire record inthis proceeding and inCase 1l-RC-2528,theNationalLaborRelations Board hereby affirmsitsOrder issuedin this proceedingon November 7, 1967